Cole, Judge:
This case concerns the dutiable value of sardines, exported from Lisbon, Portugal, in July 1939, and entered at the port of New York during the following month.
The parties have agreed, by written stipulation, that the merchandise and issues presented herein are the same as those before the court in United States v. Biddle Purchasing Co. et al., 21 Cust. Ct. 297, Reap. Dec. 7616, the record in which was incorporated by consent. In the cited case, it was found that at the time of exportation of the sardines in question it was the practice in the ordinary course of trade in the principal markets of Portugal to grant a discount from a recognized price list established by the controlling organization of manufacturers and packers of Portuguese sardines.
Undisputed facts before me establish export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper *423basis for appraisement of the sardines in question, and that such statutory values are the appraised values, being the importer’s entered values that included an item of 10 per centum discount. Judgment will be rendered accordingly.